Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11 November 2021 has been entered.

Status of Claims
	Claims 1-6, 12-22, 26, 27 and 29-35 are pending.
	Claims 1-6, 12-22, 26, 27 and 29-35 are allowed.
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



The application has been amended as follows:
In the Claims:
	Claim 1, line 5, replace “transport” with --transparent--;
	Claim 1, line 21, replace “depositing a three-dimensional hydrogel” with
 --depositing the three-dimensional hydrogel--;
	Claim 2, lines 7-8, replace “over the surface; c) heat treatment” with --over the surface; and c) heat treatment--;
	Claim 15, line 3, replace “obtained, said island has a diameter” with --obtained, wherein said island has a diameter--;
	Claim 17, line 3, replace “cells” with --cells.--; (that is, include a period after ‘cells’)
	Claim 20, line 2, replace “second spacer element” with --second non-conductive spacer element--;
	Claim 26, lines 6 and 8, replace “transport” with –transparent--;
	Claim 26, lines 17-18, replace “a voltage source (iii)” with
 --a voltage source; (iii)--; (that is, include a semicolon after ‘source’)
	Claim 31, line 2, replace “procaryotic” with --prokaryotic--;
	Claim 31, line 2, replace “eucaryotic” with --eukaryotic--;
	Claim 32, line 2, replace “selected from a group comprising” with --selected from 

Reasons for Allowance
The rejection of Claims 1-6, 12-22, 26, 27 and 29-34 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Final Office Action mailed 11 May 2021, is withdrawn in view of Applicants' amendment received 03 November 2021, in which the cited claims were amended.

The rejection of Claims 1-6, 13-18, 22, 26, 27, 29-32 and 34 under 35 U.S.C. §103 as being unpatentable over Huang et al. in view of Komatsu et al., Iijima et al., Zhong et al., and Lust et al., in the Final Office Action mailed 11 May 2021, is withdrawn in view of Applicants' amendment received 03 November 2021.
The rejection of Claims 12, 19 and 20 under 35 U.S.C. §103 as being unpatentable over Huang et al. in view of Komatsu et al., Iijima et al., Zhong et al., and Lust et al., as applied to claims 1-6, 13-18, 22, 26, 27, 29-32 and 34 above, and further in view of Liu et al., in the Final Office Action mailed 11 May 2021, is withdrawn in view of Applicants' amendment received 03 November 2021.
The rejection of Claims 21 and 33 under 35 U.S.C. §103 as being unpatentable over Huang et al. in view of Komatsu et al., Iijima et al., Zhong et al., and Lust et al., as applied to claims 1-6, 13-18, 22, 26, 27, 29-32 and 34 above, and further in view of Merry et al., in the Final Office Action mailed 11 May 2021, is withdrawn in view of Applicants' amendment received 03 November 2021.

The following is an examiner’s statement of reasons for allowance.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art of Huang et al. ((2011) Biomicrofluidics 5: 1-10), Komatsu et al. (U.S. Patent Application Publication No. 2005/0195318 A1), Zhong et al. (U.S. Patent Application Publication No. 2013/0100145 A) and Lust et al. (U.S. Patent No. 7,989,989 B2; Date of Patent: Aug. 2, 2011) do not teach or suggest, alone or in combination, the claimed subject matter which recites: A method for producing a layered material suitable as substrate for a three-dimensional cell culture. The method comprises the steps of: 1) providing a first conductor, which comprises a (first) transparent carrier layer and a (first) conductive layer; 2) applying a sacrificial layer to the first transparent conductive layer; 3) applying a photoconductive layer to the first transparent conductive layer to form the layered material; 4) removing the sacrificial layer to form an exposed first transparent conductive layer; 5) connecting a voltage source to the exposed part; 6) contacting a surface of the photoconductive layer with a hydrogel-precursor composition, thereby forming a three-dimensional hydrogel; and 7) electrochemically depositing the three-dimensional hydrogel onto the surface of the photoconductive layer of the layered material. In step 5) a voltage is applied, wherein visible light is applied to the layered material before or during said voltage application. 


Huang et al. shows a light-addressable electrolytic system used to perform an electrodeposition of calcium alginate hydrogels. A photoconductive substrate, which consists of an indium tin oxide (ITO) glass (i.e., a transparent conductive layer as the photoconductive layer and a transparent carrier layer) serves as the light-addressable electrode. A DC voltage was applied between the photoconductive substrate and metallic wire. The shaped light pattern was projected onto the photoconductive substrate to electrolytically produce protons for electrodeposition of calcium alginate hydrogels. Figure 1 is illustrative of a device that results from some of the method steps described in the subject matter of instant claims 1 and 26.
Huang et al. does not show: 1) the photoconductive compound comprises titanium oxide phthalocyanine and polyvinyl butyral; 2) applying a sacrificial layer to the first transparent conductive layer of the first conductor; and 3) removing the sacrificial layer from the first transparent conductive layer to expose a part of the first transparent conductive layer for connecting to a voltage source.

Komatsu et al. shows the use of titanium oxide phthalocyanine.
Zhong et al. shows the application of a movable layer as part of an electrode.
Lust et al. provides motivation for applying and then removing a sacrificial layer in the manufacture of a micro crush capacitor. That is, Komatsu et al., Zhong et al., and 
However, Komatsu et al., Zhong et al., and Lust et al. do not show a layered material that imitates the layered material produced by the method, shown by Huang et al., nor do the references show a layered material produced by the method described in instant claims 1 and 26. Komatsu et al., Zhong et al., and Lust et al. do not show the incorporation of polyvinyl butyral into the method and/or layered material, shown by Huang et al., nor into the layered material produced by the method described in instant claims 1 and 26. Therefore, it is not clear that it would be obvious to one of ordinary skill in the art (or that one would be motivated) to incorporate the limitations, shown by Komatsu et al., Zhong et al., and Lust et al., into the method for producing a layered material, as shown by Huang et al., with a reasonable expectation of success, especially in view of the recognition that neither Komatsu et al., Zhong et al., nor Lust et al., show methods and/or layered materials which incorporate the culturing of biological cells, which is shown by Huang et al.

Therefore, Huang et al., Kumatsu et al., Zhong et al., and Lust et al., do not show, individually or in combination, the instantly-claimed method for producing a layered material, as described in claims 1 and 26.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631